Citation Nr: 0801260	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-31 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.  

2.  Entitlement to service connection for asthma.  

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim of service connection for 
asthma.  In June 2007, the veteran testified at a hearing 
before the Board.


FINDINGS OF FACT

1.  The claim for service connection for asthma was 
previously denied in a June 1969 RO decision.  The veteran 
did not appeal that decision.  

2.  Evidence received since the last final decision in June 
1969 includes some evidence which is not cumulative or 
redundant, and which raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's asthma existed at the time of his entry 
into service, and did not permanently increase in severity 
during his period of service.  


CONCLUSIONS OF LAW

1.  The June 1969 RO decision that denied service connection 
for asthma is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for asthma.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (1997).

3.  The veteran's asthma existed prior to service and was not 
aggravated by active service.  38 U.S.C.A. § 1131, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a June 1969 rating decision, the RO denied the veteran's 
claim for service connection for asthma.  The RO declined to 
reopen the claim in February 2006.  In a September 2006 
statement of the case, the RO reopened the claim and denied 
service connection.  While the RO found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for asthma, the Board must still consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in June 1969, the RO denied the veteran's 
claim for service connection for asthma.  The veteran did not 
appeal that decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the June 1969 decision became final because the appellant did 
not file a timely appeal.  

The claim for entitlement to service connection for asthma 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service medical records, and the veteran's 
statements.  VA found that the veteran's pre-existing asthma 
was not permanently aggravated during service, and the claim 
was denied.   
  
The veteran applied to reopen his claim for service 
connection for asthma in September 2005.  The Board finds 
that the evidence received since the last final decision was 
not previously submitted to agency decision makers and 
relates to an unestablished fact necessary to substantiate 
the claim.  

Newly received evidence includes a February 2007 VA 
examination providing an opinion as to whether the veteran's 
asthma was aggravated during service.  The Board finds that 
the VA examination is both new and material evidence because 
the claim was previously denied due to the lack of evidence 
that the veteran's asthma was aggravated during service.  
Justus v. Principi, 3 Vet. App. 510 (1992).  That evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits, which were then 
considered in the April 2007 supplemental statement of the 
case.  The Board therefore finds that, given that the veteran 
had adequate notice of the applicable regulations, he would 
not be prejudiced by the Board's review of the merits of the 
claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).   

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  Falzone v. Brown, 8 Vet. App. 
398 (1995) (the presumption of aggravation created by § 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere 
transient flare-up during service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
In addition, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service-connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  

On examination prior to entrance into service in March 1966, 
the veteran's entrance was waived based upon a physician's 
statement that the veteran's asthma had resolved at age 12.  
The examiner additionally found that the veteran had allergic 
rhinitis, ragweeds, hay fever, and asthma with shortness of 
breath up to age 12.  The veteran's asthma was not considered 
to be disabling and the veteran was found fit for military 
service.  Because the veteran's asthma, however, was noted at 
entrance into service, the Board finds that his asthma 
existed prior to service.  The pertinent question is thus 
whether his asthma was aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).   

The veteran's service medical records show that he was 
treated for asthma in June 1966 and July 1966.  A medical 
board report in September 1966 shows that the veteran 
reported having had an asthmatic condition all of his life 
and being allergic to dust, fur, seafood, and sulfa products.  
Examination revealed that the veteran had slight dyspnea and 
wheezing daily that required treatment.  The diagnosis was 
bronchial asthma.  The opinion of the medical board was that 
the veteran was unfit for further service due to his pre-
existing bronchial asthma, and that the asthma was neither 
incurred in nor aggravated by his period of active duty.  The 
medical board recommended that the veteran be discharged from 
service, and the veteran was subsequently released from 
active duty in December 1966.  

Post-service private medical records show that the veteran 
was hospitalized for his asthma in July 1967 and September 
1967 and treated for his asthma on four other occasions that 
year.  

On VA examination in May 1969, the examiner found no wheezes, 
cyanosis, clubbing, or cough.  The diagnosis was bronchial 
asthma since childhood.  

Private medical records dated from April 2005 to November 
2005 show that the veteran received intermittent treatment 
for asthma, bronchospasm, left lung volume loss, restrictive 
lung disease, bibasilar pneumonia, and dyspnea.  

VA medical records dated from September 2005 to December 2006 
show that the veteran received intermittent treatment for 
allergic rhinitis, bronchitis, emphysema, chronic obstructive 
pulmonary disease (COPD), and asthma.  

The veteran submitted letters dated March 2006 and April 2006 
from a private physician.  The physician stated that he had 
reviewed the veteran's service medical records.  He reported 
that the veteran currently suffered from asthma and that the 
veteran had asthma as a child, but it was resolved at age 12.  
He reported that when the veteran entered the military, he 
experienced problems with asthma that were apparently related 
to some exposures there.  The physician opined that it was as 
likely as not that the veteran's asthma was caused by 
exposure in the military.  

On VA examination in February 2007, the veteran was found not 
to have any limitation to breathing or standing up.  He was 
wearing nasal cannula oxygen and carrying portable oxygen 
with him.  The veteran told the examiner that he really 
needed the money that the examination would bring in order to 
pay for his expensive medication.  The veteran denied any 
significant productive cough but reported bringing up yellow-
green sputum periodically.  He did not describe significant 
dyspnea on exertion.  He reported that he did not have any 
asthma attacks from the age of 12 until he entered the 
military and stated that he never told the military physician 
that he had had diagnosed asthma attacks several times over 
the previous 5 years.  Examination revealed cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, and 
restrictive lung disease.  There was no evidence of shortness 
of breath, clubbing of the fingernails, significant cough, or 
sputum production.  The veteran's chest was clear to 
auscultation.  His pulmonary function test showed moderate 
intrinsic restrictive ventilatory dysfunction.  The diagnosis 
was severe COPD secondary to a lifelong history of bronchial 
asthma since childhood.  The examiner reviewed the veteran's 
entire case file and found that there was no evidence of any 
significant aggravation of bronchial asthma during the 
veteran's service.  He reasoned that the veteran had normal 
laboratory results, x-rays, and examinations during service 
and again three years after discharge from service, which was 
evidence against aggravation of asthma.  He also noted that 
the veteran had other interrelated illnesses such as 
hypothyroidism, obstructive sleep apnea, heart failure, 
severe obesity, and a history of cigarette smoking for 
greater than 25-pack years that were self-induced harmful 
aspects of his practice in life.  The examiner also noted 
that he had the feeling that he was being set up by the 
veteran in some way but could not figure out how.  He 
concluded that the veteran's bronchial asthma did not first 
develop in the military, and that it was a pre-existing 
condition that was not aggravated during service. 

The veteran testified before the Board at a travel board 
hearing in June 2007.  Testimony revealed that the veteran 
was diagnosed with asthma when he was six years old and that 
he had no problems with it when he enlisted in the military.  
He testified that his asthma began bothering him when he went 
on forced marches in the desert.  He reported that he 
received treatment for it and was later honorably discharged 
due to medical reasons.  He stated that he felt that his 
asthma was aggravated during service because of exposure to a 
mold that was carried by the dust and wind.  He reported that 
this dust was present at his military station and caused a 
condition called valley fever.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board places less probative value on the March 2006 and 
April 2006 medical opinions from the veteran's private 
physician.  While the physician related the veteran's asthma 
to his period of active service, this appears to have been 
based primarily upon a history provided by the veteran, 
rather than upon a complete review of the evidence of record.  
The physician stated that he reviewed the veteran's service 
medical records, but he did not review the entire claims 
file.  The filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the 
Board finds that the opinion is not supported by adequate 
rationale, as the physician does not explain why he thought 
that the veteran's asthma was incurred in the military.  If 
the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  

The Board assigns greater weight to the February 2007 VA 
medical opinion.  In placing greater weight on the February 
2007 opinion, the Board notes that in addition to a detailed 
medical examination, there was a complete review of the 
veteran's case file and a rationale provided for the opinion.  
In forming the opinion, the examiner explained why the 
veteran's current asthma was not aggravated by his period of 
service.  The Board accordingly finds the February 2007 VA 
medical opinion to be the most probative as to whether the 
veteran's asthma was related to service because the examiner 
at the February 2007 examination based the opinion on a 
detailed review of the file, a thorough medical examination, 
and adequate rationale.  Some factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the veteran's history, and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444 (2000).  

For these reasons, the Board finds that the weight of the 
evidence of record in this case shows clearly and 
unmistakably that the veteran's asthma pre-existed the 
veteran's service and was not permanently worsened, or 
aggravated, and that the weight of the evidence is against a 
finding that a relationship exists between the veteran's 
active service and his current asthma.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the veteran's 
asthma.  The evidence also does not support a finding that 
the veteran's pre-existing asthma was aggravated during his 
period of active service.  The Board finds that the evidence 
of record weighs against such a finding.  Thus, the Board 
finds that service connection for asthma is not warranted.   

The Board has considered the veteran's assertions that his 
asthma is related to his period of active service.  However, 
to the extent that the veteran relates his current asthma to 
his service, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).   

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's asthma pre-existed 
his service and was not aggravated therein, and is otherwise 
unrelated to his active service or to any incident therein.  
As the preponderance of the evidence is against the 
appellant's claim for service connection for asthma, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2005 and April 
2007; rating decisions in February 2006 and September 2006; 
and a statement of the case in September 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for asthma.  

Service connection for asthma is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


